

116 S4723 IS: Advancing the Quality and Understanding of American Aquaculture Act
U.S. Senate
2020-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4723IN THE SENATE OF THE UNITED STATESSeptember 24, 2020Mr. Wicker (for himself, Mr. Schatz, and Mr. Rubio) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo establish a regulatory system for sustainable offshore aquaculture in the United States exclusive economic zone, and for other purposes. 1.Short title; table of contents(a)Short titleThis Act may be cited as the Advancing the Quality and Understanding of American Aquaculture Act or the AQUAA Act.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Purposes.Sec. 3. Definitions.TITLE I—National standardsSec. 101. National standards for sustainable aquaculture.Sec. 102. National plan to identify and designate aquaculture opportunity areas.Sec. 103. Aquaculture outside of an aquaculture opportunity area.TITLE II—Core activitiesSec. 201. Aquaculture management plans.Sec. 202. Offshore aquaculture permits.Sec. 203. Research and development grant program.Sec. 204. Economic soundness.TITLE III—RefinementsSec. 301. Recordkeeping, inspections, and access to information.Sec. 302. Marine feed standards.Sec. 303. Marine use rights.TITLE IV—Administrative provisionsSec. 401. Office of Aquaculture.Sec. 402. Support for industry.Sec. 403. Outreach and education.Sec. 404. Administration.Sec. 405. Report and permit terms.Sec. 406. Federal coordination.Sec. 407. Prohibited acts.Sec. 408. Enforcement.Sec. 409. Authorization of appropriations.2.PurposesThe purposes of this Act are—(1)to support the development of a sustainable marine aquaculture industry in the United States and enhance access to investment capital;(2)to develop sustainable marine aquaculture to complement sustainable fisheries and ecosystem-based management;(3)to clarify the Federal regulatory regime for sustainable offshore aquaculture and safeguard the marine environment, wild fish stocks, and our coastal communities;(4)to support research and technology development to further these goals;(5)to create new jobs, and support existing jobs within the seafood industry of the United States, including jobs for traditional fishing industry participants; and(6)to reduce the United States seafood trade deficit by expanding the domestic supply of seafood through the production of sustainable offshore aquaculture.3.DefinitionsIn this Act:(1)AquacultureThe term aquaculture—(A)means any activity involved in the propagation, rearing, or attempted propagation or rearing, of cultured species, including the capture and rearing of broodstock; (B)does not include the practice of capturing juvenile finfish to rear to maturity in an aquaculture facility for subsequent commercial sale; and(C)does not include the practice of rearing and releasing cultured species for the purpose of enhancing wild populations. (2)Aquaculture stakeholderThe term aquaculture stakeholder means owners and operators of offshore aquaculture facilities, Regional Fishery Management Councils, interstate fisheries commissions, conservation organizations, fisheries associations, State, county, and federally recognized Indian Tribes, and other interested parties. The term also includes other Federal agencies that have interests in aquaculture. (3)Coastal StateExcept as otherwise specifically provided, the term coastal State has the meaning given the term coastal state in section 304(4) of the Coastal Zone Management Act of 1972 (16 U.S.C. 1453(4)).(4)Cultured speciesThe term cultured species means any species propagated and reared for marine aquaculture. The term includes larval marine shellfish species that self-recruit in the offshore environment. The term excludes any member of the class aves, reptilia, or mammalia. (5)Exclusive economic zone(A)In generalUnless otherwise specified by the President in the public interest in a writing published in the Federal Register, the term exclusive economic zone means a zone, the outer boundary of which is 200 nautical miles from the baseline from which the breadth of the territorial sea is measured (except as established by a maritime boundary treaty in force or being provisionally applied by the United States or, in the absence of such a treaty, where the distance between the United States and another country is less than 400 nautical miles, a line equidistant between the United States and the other country).(B)Inner boundaryWithout affecting any Presidential proclamation with regard to the establishment of the United States territorial sea or exclusive economic zone, the inner boundary of the exclusive economic zone is—(i)in the case of the coastal States, a line coterminous with the seaward boundary of each such State, as described in section 4 of the Submerged Lands Act (43 U.S.C. 1312);(ii)in the case of the Commonwealth of Puerto Rico, a line 9 nautical miles from the coastline of the Commonwealth of Puerto Rico;(iii)in the case of American Samoa, the United States Virgin Islands, or Guam, a line 3 geographic miles from the coastlines of American Samoa, the United States Virgin Islands, or Guam, respectively;(iv)in the case of the Commonwealth of the Northern Mariana Islands—(I)the coastline of the Commonwealth of the Northern Mariana Islands, until the Commonwealth of the Northern Mariana Islands is granted authority by the United States to regulate all fishing to a line seaward of its coastline; and(II)upon the United States grant of such authority, the line established by such grant of authority; or(v)for any possession of the United States not under clause (ii), (iii), or (iv), the coastline of such possession.(C)ConstructionNothing in this definition may be construed to diminish the authority of the Department of Defense, the Department of the Interior, or any other Federal department or agency.(6)Healthy target stockThe term healthy target stock means a component of a fishery managed in a similar or equivalent way to fisheries managed under the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.) or by a United States interstate marine fisheries commission, or a component of a fishery targeted for harvest that is not overfished or experiencing overfishing. (7)LesseeThe term lessee means any party to a lease, right-of-use and easement, or right-of-way, or an approved assignment thereof, issued pursuant to the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.).(8)Multi-trophic aquacultureThe term multi-trophic aquaculture means an assemblage of cultured species grown in close enough proximity to one another so that cultured species provide ecosystem services to one another. (9)Offshore aquacultureThe term offshore aquaculture means aquaculture conducted in the exclusive economic zone.(10)Offshore aquaculture facilityThe term offshore aquaculture facility means—(A)an installation or structure used, in whole or in part, for offshore aquaculture; or(B)an area of the seabed, water column, or the sediment used for offshore aquaculture.(11)SecretaryExcept as otherwise specifically provided, the term Secretary means the Secretary of Commerce, acting through the Under Secretary of Commerce for Oceans and Atmosphere.(12)Sustainably managed fishery for aquaculture feedThe term sustainably managed fishery for aquaculture feed means a fishery that is used for feed and that is managed in such a manner to maintain healthy target stocks, to protect marine ecosystem structure, productivity, function, and diversity, and to minimize impacts to nontarget stocks.INational standards101.National standards for sustainable aquaculture(a)Relation to current lawNothing in this Act shall be construed in derogation of applicable law, and offshore aquaculture operations shall comply with all applicable statutes, rules, and regulations. In order to ensure that implementing regulations for applicable statutes appropriately account for the unique considerations arising from offshore aquaculture, the Secretary shall comply with the following: (1)With respect to regulations administered by the Department of Commerce or National Oceanic and Atmospheric Administration, the Secretary shall review such regulations in accordance with this subsection and update any regulations as appropriate or necessary.(2)With respect to Federal regulations not administered by the Department of Commerce or National Oceanic and Atmospheric Administration, the Secretary shall confer with appropriate officials to review such regulations in accordance with this subsection. After such review, the Agency that administers the regulations may, as appropriate or necessary, update such regulations.(b)National standardsAny designation and establishment of an aquaculture opportunity area, any aquaculture management plan prepared, any regulation promulgated, and any permit granted, pursuant to this Act, shall—(1)encourage development of United States offshore aquaculture while remaining consistent with environmental requirements established by law;(2)be based on the best scientific information available, taking into account traditional knowledge;(3)be adaptive to offshore aquaculture development, accounting for updates in technology and changes in environmental conditions;(4)prefer species that are native or historically naturalized to the region; and(5)prioritize the health of cultured species. (c)GuidelinesThe Secretary shall establish advisory guidelines (which shall not have the force and effect of law), based on the national standards, to assist in the development of aquaculture management plans, and regulations promulgated and permits granted pursuant to this title.(d)Periodic reviewThe Secretary shall periodically review the advisory guidelines established under subsection (c), as needed, but not less often than once every 5 years, to determine whether changed circumstances, advances in science, or improved management practices warrant an amendment or update to the guidelines. 102.National plan to identify and designate aquaculture opportunity areas(a)Relation to current lawNothing in this section shall be construed in derogation of applicable law in effect on the date of enactment of this Act regulating or restricting the use of the exclusive economic zone, and the Secretary shall comply with all such applicable law when proposing, designating, and operating an aquaculture opportunity area under this section. In order to ensure that implementing regulations for applicable statutes appropriately account for the unique considerations arising from offshore aquaculture, the Secretary shall comply with the following: (1)With respect to regulations administered by the Department of Commerce or National Oceanic and Atmospheric Administration, the Secretary shall review such regulations in accordance with this subsection and update any regulations as appropriate or necessary.(2)With respect to Federal regulations not administered by the Department of Commerce or National Oceanic and Atmospheric Administration, the Secretary shall confer with appropriate officials to review such regulations in accordance with this subsection. After such review, the Agency that administers the regulations may, as appropriate or necessary, update such regulations.(b)National plan(1)In GeneralNot later than 180 days after the date of enactment of this Act, the Secretary shall, consistent with this section, develop a plan and timeline to systematically—(A)assess the exclusive economic zone;(B)prepare an inventory of sites suitable for aquaculture opportunity areas; and(C)designate aquaculture opportunity areas.(2)DesignationThe Secretary may designate an aquaculture opportunity area prior to completion of the entire inventory under paragraph (1)(B) for locations where the Secretary has completed the assessment under paragraph (1)(A) and developed an aquaculture management plan as required under subsection (f)(1).(c)Assessment of the exclusive economic zone; inventoryThe Secretary shall conduct the assessment and prepare the inventory described in subsection (b) using relevant scientific, social, and economic data, and engagement with aquaculture stakeholders and the public as provided in subsection (e). In conducting the assessment, the Secretary may consider a cluster of locations in close proximity with similar conditions as a single inventory item, provided that each of the locations meets the criteria established in this section. Based on the factors listed in subsection (d) and the national standards in section 101, the Secretary shall make a determination based on the totality of the circumstances whether a site under consideration is suitable for sustainable offshore aquaculture. If the Secretary determines that a site is suitable, then the site shall be listed in the inventory, along with—(1)a description of the site, including its coordinates and a map;(2)a thorough evaluation of each factor described in subsection (d), and the Secretary’s findings regarding each of those factors; and(3)an analysis of how these findings justify the Secretary’s determination that the site is suitable for sustainable offshore aquaculture.(d)Factors for assessmentIn order to conduct the assessment in subsection (c), the Secretary shall consider the following factors:(1)The oceanographic characteristics of the site.(2)The bathymetry and availability of areas for anchors, moorings, and other gear.(3)Current and possible future human uses of the site, and the areas in reasonable proximity to the site.(4)Current and possible future conservation uses of the site, and the areas in reasonable proximity to the site.(5)Potential impacts to wild fisheries from the escape of cultured species, or from cultured species becoming invasive or hybridizing with wild stocks within the region.(6)Potential benefits from multi-trophic aquaculture, where cultured species provide ecosystem services to one another.(7)Availability of shore-side fishery infrastructure and other land-based support facilities to support offshore aquaculture operations.(8)Expected socioeconomic impacts from operations on adjacent coastal communities.(9)Other factors that the Secretary determines are appropriate.(e)EngagementIn conducting the assessment and inventory under subsection (c), the Secretary shall conduct engagement with aquaculture stakeholders and the public as follows:(1)Public meetings and workshopsThe Secretary shall conduct public meetings to inform interested aquaculture stakeholders about the intent to include a site in the inventory, share information about the process, and solicit public feedback, including written comments. In addition to public meetings, the Secretary may, consistent with the Federal Advisory Committee Act (5 U.S.C. App.), convene workshops of particular aquaculture stakeholders or aquaculture stakeholder groups to provide insight, information, and comments to support the assessment and inventory process.(2)Consultation with States, Tribes, and territoriesThe Secretary shall consult with States, federally recognized Indian Tribes, and territories adjacent to or within 100 miles of a site under consideration for the inventory. Such States, federally recognized Indian Tribes, and territories may submit comments to the Secretary, and the Secretary shall consider such comments in the assessment and inventory process.(f)Designation and establishment of aquaculture opportunity area(1)In GeneralIn order to designate and establish an aquaculture opportunity area, the Secretary shall select a site from the inventory prepared under subsection (c), and develop an aquaculture management plan under section 201. In the event that the Secretary determines the site is not viable during the development of the aquaculture management plan, the Secretary may abandon consideration of the site, and revise the inventory accordingly. (2)State petitionThe Governor of any coastal State or territory, or a Tribal government in a fisheries management region under the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.), may submit a request in writing to the Secretary to petition for locating an aquaculture opportunity area, or a group of aquaculture opportunity areas, in reasonable proximity to the location of the requesting State, territory, or Tribal government. The Secretary shall evaluate the petition and may designate an aquaculture opportunity area or group of aquaculture opportunity areas as provided in this section.(3)Initial and subsequent establishment of aquaculture opportunity areasThe Secretary shall initially establish at least 2 aquaculture opportunity areas from the inventory developed under subsection (b) not later than 1 year after the date of enactment of this Act. Each year thereafter, the Secretary shall establish not less than 1 additional aquaculture opportunity area from the inventory until all sites from the inventory have been considered.(4)Adjustment of existing aquaculture opportunity areasThe Secretary may adjust the dimensions of an established aquaculture opportunity area as necessary, while accounting for impacts to operating aquaculture facilities, the state of science, the cost-benefit ratio of the adjustment, and comments from aquaculture stakeholders and the general public.(g)Demonstration projectsIn order to test the viability of sustainable offshore aquaculture in a site listed on the inventory, the Secretary may support demonstration projects in an inventory site to assist in developing the required contents for an aquaculture management plan. Such demonstration projects shall be carried out in a manner that is consistent with the national standards in section 101. Demonstration projects may include multidisciplinary research to revive and adapt traditional aquaculture systems, such as open sea ponds, to support the needs of modern communities. (h)Study on aquaculture opportunity areas in State watersNot later than 18 months after the date of enactment of this Act, the Secretary shall conduct a study of the feasibility of allowing States to petition for aquaculture opportunity areas in their waters. The study shall include information and analysis on the benefits of aquaculture opportunity areas in State waters and identify barriers to implementation.(i)RegulationsThe Secretary may promulgate regulations governing the process for implementing this section.(j)Spatial dataTo support the implementation of this section, the National Oceanic and Atmospheric Administration shall collect and curate spatial data relevant to aquaculture and make such data publicly available, unless otherwise restricted by law.103.Aquaculture outside of an aquaculture opportunity area(a)DefinitionsIn this section—(1)the term site proponent means a nongovernmental entity that assesses a site and develops an aquaculture management plan for that site in accordance with subsection (c); and(2)the term notice of intent means a written document that communicates the site proponent’s intention to develop an offshore aquaculture site, and includes the location, type of aquaculture, cultured species, and other information the Secretary requires.(b)Aquaculture outside of an aquaculture opportunity areaOffshore aquaculture may be conducted outside of an aquaculture opportunity area only as provided in this section.(c)Process and regulations(1)In GeneralThe Secretary shall develop a process and promulgate regulations, consistent with this section, to allow a site proponent to, at its own expense—(A)assess sites smaller than an aquaculture opportunity area for offshore aquaculture in an exclusive economic zone; (B)develop aquaculture management plans for those sites; (C)submit a notice of intent and application to the Secretary requesting approval to conduct aquaculture at the site; and(D)apply for a permit under section 202.(2)ProcessThe process developed by the Secretary shall include—(A)the process for submitting a notice of intent, publishing the notice of intent, and soliciting comments under subsection (d); (B)the form of application to be used by the site proponent;(C)the required contents of the application, including an analysis of the factors in section 102(d) and the items in section 201(c);(D)a process for submitting the comments received under subsection (d), along with the disposition of each; and(E)a timeline for the Secretary’s consideration and action on the application, which may be either to approve, deny, or request more information.(d)Notice of intent(1)In GeneralThe Secretary shall require each site proponent that is assessing a site under subsection (c)(1) to submit a notice of intent before developing an aquaculture management plan or submitting an application under this section. The Secretary, acting through the National Oceanic and Atmospheric Administration, shall—(A)publish the notice of intent, together with information on the process under subsection (c)(2);(B)deliver the notice of intent, together with information on the process under subsection (c)(2), to—(i)States and federally recognized Indian Tribes within 100 miles of the proposed site; and(ii)any local governments within 10 miles of the proposed site;(C)convene meetings with aquaculture stakeholders and the public—(i) to solicit public comment, including written comments, to be shared with the site proponent; and(ii)including, at a minimum—(I)at least 1 public meeting for aquaculture stakeholders; and(II)meetings with State, local, and Tribal government representatives; and(D)consult with interested Federal agencies.(2)CommentsStates, federally recognized Indian Tribes, and local governments described in paragraph (1)(B) may submit comments on the notice of intent to the Secretary, which shall be shared with the site proponent.(e)Management planEach site proponent shall include all comments received under subsection (d) in the aquaculture management plan, along with a disposition of each.IICore activities201.Aquaculture management plans(a)Development and adoptionIn order to implement this Act, the Secretary shall develop and adopt for aquaculture opportunity areas established under section 102, or locations where multiple aquaculture opportunity areas may be suitable for establishment— (1)an aquaculture management plan; and(2)amendments to each such plan that are necessary from time to time. (b)Overlapping management areasThe Secretary may use a single aquaculture management plan for multiple aquaculture opportunity areas where such areas are within reasonable proximity to each other and sufficiently similar. (c)EngagementPrior to developing, adopting, or amending an aquaculture management plan under this section, the Secretary, acting through the National Oceanic and Atmospheric Administration, shall meet with aquaculture stakeholders and the public to solicit their comments, and consult with interested Federal agencies. Such comments shall be duly reported in an addendum to the aquaculture management plan, along with a disposition of each. At a minimum, meetings under this subsection shall include—(1)at least one public meeting for aquaculture stakeholders; and(2)meetings with State, local, and Tribal government representatives.(d)Required contentsAn aquaculture management plan that is prepared by the Secretary under this title shall— (1)include information and analysis that the Secretary determines is appropriate to establish common reference points for conducting aquaculture in the aquaculture opportunity area;(2)specify parameters and guidance for conducting aquaculture in the aquaculture opportunity area, based on the information and analysis under paragraph (1), including—(A)the geographic boundaries of the aquaculture opportunity area;(B)the number of sites that each aquaculture opportunity area will support;(C)the species allowed for aquaculture in the aquaculture opportunity area;(D)standards for the structural integrity of aquaculture facilities to prevent the escape of cultured species; and(E)contingency plans that will be required, along with standards for such plans, for events including—(i)severe weather;(ii)escape of cultured species;(iii)situations affecting, or compromising, the health of cultured species; and(iv)other contingencies the Secretary identifies;(3)describe how the Secretary will monitor aspects of aquaculture in the aquaculture opportunity area in order to support compliance with this Act, including—(A)escape of cultured species;(B)situations affecting, or compromising, the health of cultured species;(C)the economic and commercial productivity of the aquaculture opportunity area; and(D)other matters the Secretary identifies; and(4)prescribe such other measures, requirements, or conditions and restrictions as are determined to be necessary and appropriate for implementation of this Act. (e)Implementing regulationsThe Secretary shall develop and adopt regulations determined to be necessary and appropriate to implement an aquaculture management plan or plan amendment developed under this section. (f)Periodic reviewThe Secretary shall periodically review plans developed under subsection (a) as needed, but not less often than once every 5 years, to determine whether changed circumstances, advances in science, or improved management practices warrant an amendment or update to the plan.202.Offshore aquaculture permits(a)In generalAfter the Secretary promulgates final regulations under section 404(a), the Secretary may issue an offshore aquaculture permit if the Secretary determines that—(1)the proposed offshore aquaculture facility, type of aquaculture operation, and cultured species are consistent with the purposes in section 2 and the national standards for sustainable offshore aquaculture in section 101;(2)the proposed offshore aquaculture facility, type of aquaculture operation, and cultured species are consistent with an established aquaculture management plan, or the permit applicant has provided the Secretary with sufficient information and analysis, such as would be included in an established aquaculture management plan, to merit issuance, if the permit is intended to be located outside of an aquaculture opportunity area; (3)the applicant is able to comply with this Act and any terms and conditions prescribed under section 404(a), is financially responsible, and will operate the offshore aquaculture facility using the best practicable technology and maintain it in good working order; and(4)issuance of the offshore aquaculture permit is not prohibited under section 407.(b)Authorized activitiesAn offshore aquaculture permit holder shall be authorized to conduct offshore aquaculture consistent with—(1)this Act, including regulations promulgated to carry out this Act;(2)other applicable provisions of law, including regulations; and(3)any terms or conditions imposed by the National Oceanic and Atmospheric Administration.(c)Permit procedure(1)ApplicationAn applicant for an offshore aquaculture permit shall submit an application to the Secretary. The application shall specify—(A)the proposed location of the offshore aquaculture facility and the location of on-shore facilities used for propagation or rearing of cultured species, such as hatcheries or research operations;(B)the type of aquaculture operations that will be conducted at all facilities described in subparagraph (A);(C)the cultured species, or a specified range of species, to be propagated or reared, or both, at the offshore aquaculture facility;(D)the source of eggs, larvae, or juvenile cultured species that will be used in aquaculture operations, an analysis of the likely impacts on wild populations and habitats, such as prevention of the spread of pathogens, and the information upon which the assessment was made; (E)plans to respond to—(i)a natural disaster;(ii)an escapement; (iii)disease; and(iv)other circumstances designate by the Secretary; and(F)such other design, construction, and operational information as the Secretary may require to ensure the integrity of the applicant’s operations and contingency planning.(2)NoticeWhenever the National Oceanic and Atmospheric Administration receives an offshore aquaculture permit application, the Secretary shall—(A)provide notice and a copy of the application to the Governor of every State or territory adjacent to or within 100 miles of the proposed site and to the federally recognized Indian Tribes within those States; and(B)provide public notice and an opportunity for public comment for a period of not less than 60 days for each offshore aquaculture permit application.(3)Comments and consultationThe Secretary shall take any comments submitted by Governors and the public into consideration, and shall consult with interested aquaculture stakeholders as warranted before making a final decision on the disposition of an offshore aquaculture permit application.(4)Deadlines for consideration of applications for permitsNot later than 30 days after the date on which the Secretary receives an offshore aquaculture permit application, the Secretary shall—(A)notify the applicant that the application is complete; or(B)notify the applicant that information is missing and specify any information that is required to be submitted for the application to be complete.(5)Issuance or deferralNot later than 90 days after the period for public comments on a completed application has concluded, the Secretary shall—(A)issue the permit, if the application complies with the provisions of this Act, including the national standards for sustainable offshore aquaculture in section 101, requirements under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), and other applicable law;(B)defer the decision on the permit, if the Secretary determines that the application can be improved to meet the requirements of paragraph (1), and provide to the applicant a notice that specifies any steps that the applicant could take for the permit to be issued; or(C)deny the permit, providing a justification for the Secretary's determination that the application does not meet the requirements of paragraph (1), or any other applicable law, and that these issues cannot be remediated.(6)Extension of reviewThe Secretary may extend the review period for an additional 90 days if the Secretary determines that further time is needed to analyze the application. The Secretary may further extend the review period beyond the extension provided in the preceding sentence if the Secretary determines that the Department of Commerce needs more time to comply with applicable Federal law, provided that the Secretary’s determination states the specific actions the Department must undertake, together with deadlines for completing such actions.(d)Permit requirements(1)In generalAn offshore aquaculture permit holder shall be—(A)a citizen or permanent resident of the United States; or(B)a corporation, partnership, or other entity that—(i)is organized and existing under the laws of the United States or a U.S. State; and(ii)is not owned by a foreign nation or majority-controlled by a foreign nation.(2)Terms and conditionsSubject to subsection (n), the Secretary shall—(A)prescribe the terms and conditions that apply to each offshore aquaculture permit to achieve the national standards for sustainable offshore aquaculture in section 101, and an applicable aquaculture management plan and implementing regulations developed under section 201; and(B)specify in each offshore aquaculture permit the duration, size, and location of the offshore aquaculture facility.(3)Statutes and regulationsOffshore aquaculture permits are subject to this Act, regulations promulgated pursuant thereto, and other statutes and regulations in existence upon the effective date of the permit. When promulgating regulations, the Secretary shall indicate whether and to what extent the regulations apply to existing offshore aquaculture permits. (e)Duration(1)In generalExcept as provided in paragraph (2), an offshore aquaculture permit shall have an initial 15-year duration, and may be renewed subject to the terms of this Act.(2)Exceptions(A)Aquaculture opportunity areasA permit issued for offshore aquaculture to be conducted in an aquaculture opportunity area as provided in section 102 shall have an initial 25-year duration. (B)Outer continental shelfThe Secretary shall develop the duration of an offshore aquaculture permit subject to subsection (o)(1), in consultation with the Secretary of the Interior, except that the permit shall expire not later than the date that the lessee or the lessee’s operator submits, to the Secretary of the Interior, a final application for the decommissioning and removal of an existing facility upon which an offshore aquaculture facility is located.(f)TransferA permit may be transferred as provided under this subsection, provided that the permit is still valid, and has not been amended due to emergency circumstances. To propose a transfer, a permittee shall submit an application to the Secretary, and the Secretary shall review and make a determination of whether to approve, deny, or request additional information not later than 60 days after the date of receipt of the application. The application shall include—(1)notice to the Secretary of the intention to transfer;(2)the reason for the transfer;(3)the identity of the transferee, and whether the transferee holds, has held, or is applying for a permit under this Act;(4)the transferee’s assumption of responsibility, coverage, and liability for activities performed under the permit, as of the effective date of the transfer; and(5)any additional information requested by the Secretary. (g)RenewalThe Secretary may renew an offshore aquaculture permit that has not been revoked for an additional 15-year period, as provided in subsection (e), before the end of the original permit’s duration, if—(1)the permit or amended permit complies with existing requirements;(2)the permit holder has not been subject to sanctions under section 408 or committed a prohibited act under such section;(3)the permit has not been modified because of emergency considerations; and(4)notice under subsection (c)(2) has been given.(h)RevocationThe Secretary may, pursuant to regulations issued under this Act, revoke an offshore aquaculture permit, if—(1)the permit holder commits a prohibited act under section 407;(2)the permit holder fails to begin offshore aquaculture operations within 2 years from the date the required Federal permits are obtained; or(3)there is an interruption of offshore aquaculture operations of at least 2 years in duration that is unrelated to best management practices.(i)Expiration or revocationNot later than 1 year after the expiration or revocation of an offshore aquaculture permit, a permit holder shall—(1)remove all structures, gear, and other property from the offshore aquaculture facility site; and(2)take such other measures to restore the site, as the Secretary considers necessary.(j)Emergency determinationIf the Secretary determines that an emergency exists that poses a significant risk to the safety of humans, to the marine environment, to cultured species, or to the security of the United States and that requires suspension, modification, or revocation of an offshore aquaculture permit, the Secretary may suspend, modify, or revoke the permit for such time as the Secretary determines is necessary to address the emergency. The Secretary shall afford the permit holder a prompt post-suspension, post-modification, or post-revocation opportunity to be heard regarding the suspension, modification, or revocation.(k)Fees(1)Establishment(A)In generalThe Secretary may establish, by regulation, application fees and annual offshore aquaculture permit fees under this section.(B)Deposit and collectionThe fees described in subparagraph (A) shall be deposited as offsetting collections in the operations, research, and facilities account of the National Oceanic and Atmospheric Administration. Fees may be collected and made available to the extent provided in advance in appropriation Acts.(C)Setting of feesThe fees described in subparagraph (A) shall be set as an amount such that the total revenue from such fees does not exceed the amount required to cover the costs of management, data collection, analysis, annual inspection, and enforcement activities related to permits under this section.(2)WaiversThe Secretary may waive, in whole or in part, any fee under this section if an offshore aquaculture facility is used primarily for research.(3)GuaranteesThe Secretary shall require a permit holder to post a bond or other form of financial guarantee in an amount determined by the Secretary, to be reasonable and commensurate with the offshore aquaculture operation and as sufficient to cover, without duplication—(A)any unpaid fees;(B)the cost of removing an offshore aquaculture facility at the expiration or revocation of an offshore aquaculture permit; or(C)the cost of site remediation for impacts arising from authorized activities.(l)Magnuson-Stevens Fishery Conservation and Management ActBeginning on the effective date of the final regulations promulgated under section 404, the conduct of offshore aquaculture that is in accordance with an offshore aquaculture permit issued under this section shall not be considered fishing for purposes of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.), but shall be considered a fishery under section 3 of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1362).(m)Compatibility with other usesEach Federal agency implementing this section, person subject to this section, and coastal State seeking to review a permit application under this section shall comply with the applicable provisions of the Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.), including regulations promulgated to carry out such Act.(n)Statutory constructionAn offshore aquaculture permit issued under this section shall not supersede or substitute for any other authorization required under Federal or State laws.(o)Actions affecting the outer continental shelf(1)Notification of Secretary of the InteriorThe Secretary shall notify the Secretary of the Interior for each application for an offshore aquaculture permit that is located on the outer continental shelf.(2)Prior consent requiredAn offshore aquaculture facility may not be located on a lease, right-of-use and easement, or right-of-way authorized or permitted under the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) without the prior consent of any lessee and other owner of operating interest.(3)Compliance reviewThe Secretary of the Interior shall review each agreement between a prospective offshore aquaculture operator and a lessee. The Secretary of the Interior shall approve such agreement if it is consistent with the Federal lease terms, the Department of the Interior regulations, and the Secretary of the Interior’s role in the protection of the marine environment, property, and human life or health. An agreement under this subsection shall—(A)be part of the information reviewed under paragraph (4); and(B)not be subject to a separate Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.) review.(4)Coordinated Coastal Zone Management Act review(A)State review(i)In generalA coastal State’s review under the Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.) shall include any modification or change to a lessee’s approved plan that results from, or is necessary for, the issuance of an offshore aquaculture permit if the State simultaneously receives—(I)the information related to the modification or change; and(II)the offshore aquaculture permit applicant’s consistency certification.(ii)Simultaneous receiptIf the coastal State simultaneously receives the information related to a modification or change to a lessee’s approved plan and the offshore aquaculture permit applicant’s consistency certification, then—(I)a lessee shall not be required to submit a separate consistency certification for the modification or change under section 307(c)(3)(B) of the Coastal Zone Management Act of 1972 (16 U.S.C. 1456(c)(3)(B)); and(II)the coastal State’s concurrence (or presumed concurrence) or objection to the consistency certification for the offshore aquaculture permit under section 307(c)(3)(A) of such Act shall apply both—(aa)to the offshore aquaculture permit; and(bb)to any related modification or change to a lessee’s plan approved under the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.).(B)State review under section 307(c)(3)(b) of the Coastal Zone Management Act of 1972To the extent that a coastal State is not authorized by section 307(c)(3)(A) of the Coastal Zone Management Act of 1972 (16 U.S.C. 1456(c)(3)(A)) to review an offshore aquaculture permit application submitted under this Act, then a modification or change to a lessee’s approved plan shall be subject to coastal State review under section 307(c)(3)(B) of such Act if a consistency certification for the modification or change is required under applicable Federal regulations.(C)DefinitionsIn this paragraph:(i)Lessee’s approved planThe term lessee’s approved plan includes a document for which a consistency certification is required under applicable Federal regulations, such as a change to the approved plan for decommissioning a facility.(ii)Offshore aquaculture permit applicantThe term offshore aquaculture permit applicant means an applicant for an offshore aquaculture permit under this section that—(I)will locate the proposed facility in an area that would require consent from the lessee as described in paragraph (2); and(II)is required to submit a consistency certification for its offshore aquaculture application under section 307(c)(3)(A) of the Coastal Zone Management Act of 1972 (16 U.S.C. 1456(c)(3)(A)) to the coastal State.(iii)Offshore aquaculture permit applicationThe term offshore aquaculture permit application means an application for an offshore aquaculture permit under this section that will locate the proposed facility in an area that would require consent from the lessee as described in paragraph (2).(5)Joint and several liabilityFor offshore aquaculture located on a facility described under this subsection, a permit holder and each party that is or was a lessee of the lease on which the facility is located during the term of the offshore aquaculture permit shall be jointly and severally liable for the removal of any construction or modification related to the offshore aquaculture operations if a bond or other form of financial guarantee under subsection (j)(3) for aquaculture operations is insufficient to cover those obligations. This paragraph shall not affect any obligation to decommission the facility under the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.).(6)Additional authority(A)In generalThe Secretary of the Interior may, to carry out this subsection—(i)promulgate rules and regulations as necessary and appropriate;(ii)require and enforce any additional terms or conditions that the Secretary of the Interior considers necessary to ensure the compatibility of aquaculture operations with activities for which permits, authorizations, leases, negotiated agreements, right-of-way, or right-of-use and easement were issued under the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.);(iii)issue an order to an offshore aquaculture permit holder to take any action the Secretary of the Interior considers necessary to ensure safe operations on the facility, and to protect the marine environment, property, or human life or health;(iv)require and enforce any additional terms or conditions that the Secretary of the Interior considers necessary—(I)to protect the marine environment, property, or human life or health; and(II)to ensure the compatibility of aquaculture operations with activities for which permits were issued under the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.); and(v)enforce all requirements contained in the regulations, lease terms and conditions, and orders under the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.).(B)InterpretationFailure to comply with any order issued under subparagraph (A)(iii) shall constitute a violation of the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.).(p)Assurance of animal health(1)In generalNothing in this section shall affect the authority of the Secretary of Agriculture to—(A)carry out the Animal Health Protection Act (7 U.S.C. 8301 et seq.) with respect to cultured species in the exclusive economic zone; or(B)operate as the lead Federal agency for providing animal health oversight for cultured species in the exclusive economic zone, including animal health and disease risk assessments.(2)Contingency plansAs part of an application for a permit for offshore aquaculture or as part of an aquaculture management plan established in section 201, the Secretary of Agriculture may approve contingency plans, along with standards for such plans, for events relating to situations affecting the health of cultured species.(3)Criteria for practicing veterinary medicine in waters outside State jurisdictionA veterinarian may practice veterinary medicine in waters outside State jurisdiction if the veterinarian—(A)is licensed and in good standing to practice veterinary medicine in any State;(B)holds a category II veterinary accreditation from the Animal and Plant Health Inspection Service; and(C)has a valid veterinarian client-patient relationship with the facility in which the individual is practicing veterinary medicine.(q)Savings clauseNothing in this Act shall supersede permit applications in process on the date of enactment of this Act or permits that are in place on the date of enactment of this Act. 203.Research and development grant program(a)In generalThe Secretary shall establish, in consultation with applicable Federal agencies, coastal States, federally recognized Indian Tribes, Regional Fishery Management Councils, academic institutions, and interested aquaculture stakeholders, a research and development grant program to further the purposes of this Act. In carrying out this subsection, the Secretary shall consider using existing programs that leverage State and local partnerships and take advantage of the extramural research community, including the National Sea Grant College Program under the National Sea Grant College Program Act (33 U.S.C. 1121 et seq.). (b)ComponentsThe research and development grant program described in subsection (a) shall include research conducted internally by the National Oceanic and Atmospheric Administration, and through the award of competitive, peer-reviewed grants to fund research and extension services—(1)to create innovative design and engineering solutions to common obstacles within the offshore aquaculture industry;(2)to enable the transition of innovative aquaculture technologies, including technologies focused on the commercialization of high-value marine species, from controlled studies to commercial use;(3)to evaluate the role of genetics in relation to the development of improved lines of brood stock, disease resistance, and interactions between cultured species and wild stocks;(4)to advance research into the management, mitigation, and prevention of cultured species diseases;(5)to develop cost-effective feeds to optimize the sustainable use of protein and lipid sources originating from wild fish, plants, and other sources, maximize growth and production performance of cultured species, prevent the spread of pathogens and parasites, and maintain the human health benefits of cultured seafood; (6)to improve techniques for monitoring, assessing, and addressing environmental impacts of offshore aquaculture and develop and evaluate methodologies to prevent, minimize, and mitigate potential adverse environmental impacts;(7)to evaluate the potential for offshore aquaculture to serve as a tool for environmental management, including connections to water quality, watershed management, and fishery conservation and management;(8)to evaluate the potential impact of offshore aquaculture on the economies of coastal communities, particularly those dependent on traditional fishery resources;(9)to identify barriers to entry in the offshore aquaculture industry and propose solutions to overcome them;(10)to study the traditional aquaculture methods and practices of Native Americans, Alaska Natives, and Native Hawaiians to evaluate economic, environmental, and sociological impacts; (11)to investigate other priority issues identified by the Secretary; and(12)to evaluate economic aspects of offshore aquaculture, including production costs and market development. (c)Coordination with other Federal programsThe Secretary shall—(1)coordinate aquaculture research and development intramural programs and grants within the Department of Commerce and with other Federal intramural and extramural programs that provide grant funding for purposes similar to those under subsection (b), such as grants administered by the National Sea Grant College Program and the National Institute of Standards and Technology; and(2)coordinate the research and development grant program established in this section with the interagency aquaculture coordinating group established under section 6 of the National Aquaculture Act of 1980 (16 U.S.C. 2805) and with the research and development conducted through the Cooperative Extension System of the Department of Agriculture.(d)Cooperative research agreementTo carry out this section, the Secretary may enter into a cooperative agreement with a State, institution of higher education, or other private institution or research center.204.Economic soundness(a)In generalSection 53708 of title 46, United States Code, is amended by adding at the end the following:(f)AquacultureIn making the findings under subsections (a) and (b), the Administrator and the Secretary may take into account factors such as—(1) the transferability of an aquaculture permit; (2)an assessment of the shore-side seafood economy where the borrower will be operating; and(3)the existence of a formal technical assistance program administered by a governmental agency..IIIRefinements301.Recordkeeping, inspections, and access to information(a)RegulationsThe Secretary, after consultation with other interested Federal departments and agencies, shall prescribe by regulation—(1)the records that an offshore aquaculture permit holder is required to establish and maintain;(2)the reports that an offshore aquaculture permit holder is required to make;(3)the information that an offshore aquaculture permit holder is required to provide, which shall at a minimum include—(A)data regarding escape events;(B)the prevalence of disease in the offshore aquaculture facility, including a description of veterinary services provided for treatment; (C)a copy of any required incident or annual report required under a permit necessary for aquaculture operations under other Federal law; and(D)other information, as the Secretary may require; and(4)any other recordkeeping that an offshore aquaculture permit holder is required to satisfy, as necessary to carry out this Act.(b)Regulatory consistencyThe regulations under subsection (a) may not amend, contradict, or duplicate regulations under any other Federal law.(c)RecordkeepingAn offshore aquaculture permit holder shall—(1)comply with the recordkeeping regulations under subsection (a); and(2)submit such reports, and make such records and information available as the Secretary may request.(d)Inspections(1)FrequencyThe Secretary shall conduct an annual inspection of offshore aquaculture facilities.(2)NoticeThe Secretary shall provide reasonable notice prior to site inspections at offshore aquaculture facilities pursuant to paragraph (1). The Secretary shall take into consideration biosecurity concerns and work with the permit holder to ensure best inspection practices to ensure safety and protect cultured species.(3)Facilities located on the outer continental shelfThe Secretary of the Interior, or a designee of such Secretary, is authorized with inspection authority under this section for offshore aquaculture facilities located on the outer continental shelf. (e)Government accessAny Federal Government official representing an agency with authority for implementing and enforcing Federal law applicable to offshore aquaculture shall have reasonable access to an offshore aquaculture facility for which a permit is issued under this Act for the purpose of enforcing the Federal law under the official’s jurisdiction or otherwise carrying out the official’s responsibilities. Such an official, relative to their jurisdictional authority, may inspect, at reasonable times, appropriate records, files, papers, permits, processes, controls, and the offshore aquaculture facility and may test any feature of the offshore aquaculture facility, provided testing does not risk incurring damage or potentially compromise the structural integrity of the facility or the health of cultured species. Each inspection shall be conducted with reasonable promptness. The permit holder shall receive timely notification, in writing, of the results of the inspection. (f)Public accessThe Secretary shall make reports and other information received under this Act available to the public unless the Secretary determines it is necessary to withhold disclosure to protect confidential business information or sensitive personal information. The Secretary shall establish procedures to protect confidential business information and sensitive personal information from being disclosed.302.Marine feed standards(a)Relation to current lawNothing in this Act shall be construed in derogation of applicable law regarding the production of animal feed, and offshore aquaculture operations shall comply with all applicable law (including regulations).(b)Requirements for fisheries-Derived marine feed ingredientsThe Secretary shall require that fish meal, or any fisheries-derived marine feed ingredients (both first-use and trimmings), used at offshore aquaculture facilities in the exclusive economic zone—(1)are sourced from a sustainably managed fishery for aquaculture feed; (2)employ traceability sufficient to credibly demonstrate the ingredients were sourced from a sustainably managed fishery for aquaculture feed; (3)are harvested and produced without convict, forced, or indentured labor; and(4)are delivered to the cultured species as part of a formulated feed.(c)Study on best practices for marine feedNot later than 2 years after the date of enactment of the Advancing the Quality and Understanding of American Aquaculture Act, the Secretaries of Commerce and Agriculture, through the coordinating group, shall conduct a study of the best management practices related to sustainable, economic feed for the United States marine aquaculture industry. The study shall— (1)recommend best practices for sourcing fish meal from sustainably managed fisheries for aquaculture feed;(2)recommend best practices to provide traceability on the source of fish meal ingredients;(3)recommend best practices for sourcing formulated feed ingredients from domestic sources; and(4)recommend best practices for harvesting and producing fish meal so that it can be known that it is harvested and produced without convict, forced, or indentured labor.(d)ReportUpon completion of the study under subsection (c), the Secretaries of Commerce and Agriculture shall prepare and submit a report containing the recommendations described in subsection (c) to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Natural Resources of the House of Representatives.303.Marine use rightsThe permit established under section 202 shall be considered a marine use right, offering security of tenure for purpose of obtaining investment, transferring permit to other authorized users, and allowing for operations.IVAdministrative provisions401.Office of Aquaculture(a)Office of AquacultureThe Secretary shall establish and provide resources for—(1)an Office of Aquaculture within the National Marine Fisheries Service at the National Oceanic and Atmospheric Administration headquarters to implement this title; and(2)an Office of Aquaculture presence in each of the regional fisheries offices of the National Oceanic and Atmospheric Administration, which presence shall, at a minimum, be sufficient to fulfill the duties under subsection (b), but may be increased to the extent warranted by the activity and interest of aquaculture stakeholders in the region.(b)Office of Aquaculture dutiesThe Office of Aquaculture shall—(1)ensure the implementation of this Act;(2)coordinate regulatory, scientific, outreach, and international issues related to aquaculture within the National Oceanic and Atmospheric Administration;(3)collaborate with and leverage existing efforts by the National Sea Grant College program to—(A)conduct aquaculture outreach, education, extension services, and training efforts; and(B)engage with aquaculture stakeholders and, from time to time, convene conferences for aquaculture stakeholders to exchange information and ideas; and(4)maintain aquaculture capacity in each of the regional fisheries offices of the National Oceanic and Atmospheric Administration, including at least one Regional Aquaculture Coordinator in each such office.(c)Aquaculture research program and dutiesIn addition to the resources required under subsection (a), the Secretary shall establish and provide additional resources for an aquaculture research program that draws upon the scientific capacity of National Oceanic and Atmospheric Administration programs such as the Fisheries Science Centers, Sea Grant, and the National Centers for Coastal and Ocean Science to support the Office of Aquaculture’s efforts to implement this title. Specifically, the program shall—(1)ensure that offshore aquaculture operations permitted under this title are scientifically monitored to support the implementation of this Act, evaluate data, and conduct additional research to support the development of sustainable offshore aquaculture in accordance with this title; and(2)administer the research and development grant program under section 203. (d)Aquaculture SubcommitteeThe Marine Fisheries Advisory Committee shall designate the Aquaculture Subcommittee as a permanent, standing subcommittee to serve as an external board to advise the Secretary on offshore aquaculture. The Aquaculture Subcommittee shall coordinate with the National Sea Grant Advisory Board, as appropriate.(e)Budget presentationThe National Oceanic and Atmospheric Administration shall transmit its budget request for the Office of Aquaculture as a separate line with the National Marine Fisheries Service.402.Support for industry(a)In generalThe Secretary shall support the development of sustainable marine aquaculture, consistent with this Act and other applicable Federal law.(b)Marketing and promotion grantsThe Secretary shall, in consultation with industry, establish and administer a grant program to support the sale and public perception of cultured species domestically and internationally.(c)Workforce developmentThe Secretary shall, in consultation with industry, academic institutions, and the National Sea Grant College Program, develop and manage a grant program to support the education and training of individuals with the skills needed to manage and operate aquaculture facilities.(d)Regional networksThe Secretary shall organize through each regional fisheries office of the National Oceanic and Atmospheric Administration a network of—(1)regional experts and Federal agency contacts, in coordination with relevant organizations (including the National Sea Grant College Program under the National Sea Grant College Program Act (33 U.S.C. 1121 et seq.), the Department of Agriculture Regional Aquaculture Centers, institutions of higher education, and the Cooperative Extension System of the Department of Agriculture) to provide technical expertise and extension services on offshore aquaculture and information on Federal permit requirements; and(2)individuals and businesses interested in aquaculture operations and products to facilitate professional development, marketing, mentoring opportunities, and agency outreach and education on aquaculture. (e)Aquaculture databaseThe Secretary shall establish and maintain within the Office of Aquaculture an aquaculture database. The aquaculture database shall include information on research, technologies, monitoring techniques, best practices, and advisory board recommendations. The Secretary shall make the aquaculture database available in a manner that safeguards confidential business information. The inclusion of information in the database under this subsection shall not be considered to be publication for purposes of subsection (a) or (b) of section 102 of title 35, United States Code.(f)Technical assistance for operatorsThe Secretary shall organize through the Office of Aquaculture and the Regional Aquaculture Coordinators, a program to provide technical assistance to operators in each regional fisheries office of the National Oceanic and Atmospheric Administration. The programs shall be tailored to meet the unique needs of each region, but shall conduct individual consultations with each operator in the region on a regular basis to assess the status of the operator’s business, and if appropriate, identify available resources to support the operator, such as regional experts, university extension agents, and grant opportunities.(g)Capital markets(1)Outreach to financial institutionsIn order to enhance access to capital markets, the Secretary shall provide financial institutions and investment firms with objective, science-based information on offshore aquaculture and the Federal regulatory regime that governs it.(2)Economic analysisIn addition, the Secretary shall provide economic analysis to answer queries regarding the value of offshore aquaculture assets to secure financing, such as equipment, governmental permits, inventory, and intellectual property.(3)CollaborationIn order to achieve the goals of this subsection, the Secretary is encouraged to collaborate with the Secretary of Agriculture, the Secretary of the Treasury, and the regional networks established under subsection (d). 403.Outreach and educationThe Secretary shall conduct outreach on sustainable offshore aquaculture to promote understanding, science-based decision making, and commercial adoption. The Secretary shall use appropriate means to engage—(1)the general public;(2)community leaders;(3)governmental officials;(4)the business community;(5)the academic community; and(6)the nonprofit sector.404.Administration(a)RegulationsThe Secretary—(1)shall initiate a rulemaking process, not later than 1 year after the date of enactment of this Act, after consulting with relevant Federal agencies, coastal States, federally recognized Indian Tribes within the meaning of such term in Executive Order 13175 (65 Fed. Reg. 67249), the Commonwealth of Puerto Rico, American Samoa, the United States Virgin Islands, Guam, the Commonwealth of the Northern Mariana Islands, Regional Fishery Management Councils as established under section 302 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1852), and interstate fisheries commissions to implement this Act, including— (A)procedures to issue, modify, deny, revoke, or suspend an offshore aquaculture permit in accordance with this Act;(B)procedures to coordinate the offshore aquaculture permitting process, with similar or complementary activities administered by other Federal agencies, federally recognized Indian Tribes, and coastal States; (C)procedures to monitor and evaluate permit compliance to verify and confirm compliance with the requirements of this Act;(D)procedures to transfer an offshore aquaculture permit from an original permit holder to a person that meets the requirements under section 202;(E)procedures to minimize conflicts with existing uses in the exclusive economic zone;(F)procedures to consider public-private partnerships; and(G)standards for determining what types of feed may be employed in an offshore aquaculture facility in accordance with the requirements of section 302;(2)shall promulgate such additional regulations as are necessary and appropriate to carry out this Act; and(3)may amend a regulation at any time.(b)AgreementsThe Secretary may enter into and perform such contracts, leases, or cooperative agreements, and make and receive such grants or funds, as may be necessary to carry out this Act.(c)Use of contributed governmental resourcesFor enforcement under this Act, the Secretary may use, with consent and with or without reimbursement, and consistent with applicable law, the land, services, equipment, personnel, and facilities of—(1)any department, agency, or instrumentality of the United States;(2)any State, local government, Tribal government, territory, or possession (or any political subdivision thereof);(3)any foreign government; or(4)an international organization.(d)Authority To use grant funds(1)In generalExcept as provided under paragraph (2), the Secretary may apply for, accept, and obligate research grant funding from any Federal source operating a competitive grant program if the funding furthers the purposes of this Act.(2)ExceptionThe Secretary may not apply for, accept, or obligate any research grant funding under paragraph (1) if the granting agency lacks authority to grant funds to Federal agencies or for any purpose, or subject to any condition, that is prohibited by law or regulation.(3)Matching grant fundsAppropriated funds may be used to satisfy a requirement to match grant funds with recipient agency funds, except that no grant may be accepted that requires a commitment in advance of appropriations.(4)AccountsFunds received from a grant shall be deposited in the National Oceanic and Atmospheric Administration account that serves to accomplish the purpose for which the grant was awarded.(e)Reservation of authorityNothing in this Act shall be construed to displace, supersede, or limit the jurisdiction, responsibilities, or rights of any Federal or State agency, or Indian Tribe or Alaska Native organization, under any Federal law or treaty.405.Report and permit terms(a)ReportNot later than 5 years after the date of enactment of this Act, the Secretary shall issue a report to the Chairman and Ranking Member of the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Natural Resources of the House of Representatives regarding implementation of this Act. The report shall include—(1)the number of offshore aquaculture permits applied for, granted, denied, and retired, together with a brief description of the circumstances of each;(2)any and all enforcement actions undertaken, and the disposition of each;(3)the number of aquaculture opportunity areas established under section 102, together with a brief description of the circumstances of each; (4)results from any grants awarded under this Act;(5)the Secretary’s assessment of the state of offshore aquaculture in the United States;(6)the Secretary’s assessment of United States offshore aquaculture in comparison to offshore aquaculture in other nations; and(7)the Secretary’s recommendations to improve United States offshore aquaculture.(b)Determination regarding permitsIn addition to the requirements of subsection (a), the Secretary may make the following determinations regarding permit terms for offshore aquaculture:(1)The effect of shortening or lengthening permit terms on the risk of harm to the environment.(2)The effect of shortening or lengthening permit terms on industry’s access to capital markets.(3)Whether a change to the permit terms established in this Act is warranted.406.Federal coordination(a)Relation to current lawNothing in this section shall be construed in derogation of law in effect on the date of enactment of this Act that is applicable to offshore aquaculture operations, and the unified permitting and review process established under this section shall not affect the timelines or standards established under other laws.(b)CoordinationSubject to subsection (a), the Secretary of Commerce shall coordinate with the Department of the Interior, the Department of Agriculture, the Environmental Protection Agency, the Army Corps of Engineers, the Food and Drug Administration, and the department in which the U.S. Coast Guard is operating to simplify the Federal permitting process for offshore aquaculture. The Secretaries of the Interior, Agriculture, Health and Human Services, and the department in which the U.S. Coast Guard is operating, the Administrator of the Environmental Protection Agency, and the Chief of Engineers shall cooperate with the Secretary of Commerce to implement this section. (c)Unified permitting and review process(1)In generalNot later than 1 year after the date of enactment of this Act, the Secretaries of Commerce, Interior, Agriculture, Health and Human Services, and the department in which the U.S. Coast Guard is operating, the Administrator of the Environmental Protection Agency, and the Chief of Engineers shall, through the Secretary of Commerce, initiate, subject to the requirements of subsection (a), a rulemaking for all permits administered by such agency heads relating to offshore aquaculture for a unified process, public notice, and public comment for— (A)initial issuance of permits;(B)renewal of permits; and(C)transfer of permits. (2)OutreachThe Secretary of Commerce, through the National Oceanic and Atmospheric Administration, shall serve as the lead Federal agency for purposes of providing information on Federal permitting requirements for aquaculture in Federal waters.(3)Informal review and compatibility analysisThe Secretary of Commerce, acting through the National Oceanic and Atmospheric Administration, shall convene representatives of the Department of the Interior, the Department of Agriculture, the Environmental Protection Agency, the Army Corps of Engineers, and the Department in which the U.S. Coast Guard is operating to provide prospective permit applicants an opportunity for informal consultation with Federal agencies. The Secretary of Commerce may invite representatives from other Federal agencies as necessary or advisable. Nothing in this subsection shall preclude an applicant or a prospective applicant from contacting Federal agencies directly.(4)Environmental analysisTo the extent allowable under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), any environmental analysis or environmental impact statement required under such Act for offshore aquaculture activities shall be conducted through a single, consolidated environmental review and the National Oceanic and Atmospheric Administration, through the Office of Aquaculture and associated divisions, shall serve as the lead Federal agency.(5)Coordination of permit reviewsTo the extent practicable under this Act and all other applicable laws and regulations, Federal agencies with permitting requirements applicable to offshore aquaculture facilities shall coordinate their review processes in order to provide a timely response to applicants.407.Prohibited actsIt is unlawful for any person—(1)to violate any provision of this Act or any regulation or permit issued pursuant to this Act;(2)to refuse to permit any officer authorized to enforce the provisions of this Act (in accordance with section 408) to access an offshore aquaculture facility, associated onshore facility, vessel, or other conveyance, subject to such person’s control, for purposes of conducting any search or inspection in connection with the enforcement of this Act;(3)to assault, resist, oppose, impede, intimidate, or interfere with any such authorized officer in the conduct of any search or inspection described in paragraph (2);(4)to resist a lawful arrest for any act prohibited by this section;(5)to ship, transport, offer for sale, sell, purchase, import, export, or have custody, control, or possession of, any cultured species produced, taken, retained, or possessed in violation of this Act;(6)to interfere with, delay, or prevent, by any means, the apprehension or arrest of another person, knowing that such other person has committed any act prohibited by this section;(7)to make or submit to the Secretary or the Governor of a State false information regarding any matter that the Secretary or Governor is considering in the course of carrying out this Act; (8)to make any false statement or provide any false information on, or in connection with, an application, declaration, record, or report; or (9)without authorization, to remove, damage, or tamper with or attempt to remove, damage, or tamper with—(A)an offshore aquaculture facility owned by another person, which is located in the exclusive economic zone, including any component thereof; or(B)cultured species contained in such facility or component thereof.408.Enforcement(a)ResponsibilityThe provisions of this Act shall be enforced by the Secretary and the Secretary of the department in which the Coast Guard is operating. In enforcing this Act, such Secretaries may by agreement utilize, on a reimbursable or non-reimbursable basis, the personnel, services, equipment (including aircraft and vessels), and facilities of any other Federal agency, including all elements of the Department of Defense, or of any State agency. Such Secretaries shall, and the head of any Federal or State agency that has entered into an agreement with either such Secretary under this section may (if the agreement so provides), authorize officers to enforce the provisions of this Act or any regulation promulgated under this Act.(b)Powers of authorized officersAny officer who is authorized under subsection (a) to enforce the provisions of this Act may, with or without a warrant or other process, as authorized by law—(1)arrest any person, if the officer has reasonable cause to believe that such person has committed an act prohibited by section 407;(2)board, search or inspect, any offshore aquaculture facility, associated onshore facility, vessel, or other conveyance (including its gear, furniture, appurtenances, stores, records, and cargo) which is subject to the provisions of this Act;(3)seize any vessel, or other conveyance (together with its gear, furniture, appurtenances, stores, records, and cargo) used or employed in, or with respect to which it reasonably appears that such vessel was used or employed in, the violation of any provision of this Act;(4)seize any cultured species or seafood product (wherever found) taken, produced, imported, exported, transported, sold, received, acquired, or purchased in any manner, in connection with or as a result of the violation of any provision of this Act; (5)seize any evidence related to any violation of any provision of this Act;(6)detain any cultured species or seafood product to determine compliance with this Act;(7)search and seize, in accordance with any guidelines which may be issued by the Attorney General;(8)access, directly or indirectly, for enforcement purposes any data or information required to be provided or reported under this Act or regulations promulgated under this Act, including data from vessel or facility monitoring systems, automatic identification systems, long-range identification and tracking systems, or any similar system;(9)execute and serve any subpoena, arrest warrant, search warrant issued in accordance with Rule 41 of the Federal Rules of Criminal Procedure, or other warrant or civil or criminal process issued by any officer or court of competent jurisdiction; and(10)exercise any other lawful authority.(c)Issuance of citationsIf any authorized officer finds that a person, offshore aquaculture facility, associated onshore facility, vessel, or other conveyance is engaging or has been engaged in the violation of any provision of this Act, such officer may issue a citation to the owner or operator of such vessel in lieu of proceeding under subsection (f), (g), or (h). If a permit has been issued pursuant to this Act for such facility or conveyance, such officer shall note the issuance of any citation under this subsection, including the date thereof and the reason therefor, on the permit. The Secretary shall maintain a record of all citations issued pursuant to this subsection.(d)SubpoenasFor the purposes of conducting any investigation or hearing under this Act, or any other marine resource law enforced by the Secretary, the Secretary may issue subpoenas for the attendance and testimony of witnesses and the production of relevant papers, photographs, records, books, and documents in any form, including those in electronic, optical or magnetic form, and may administer oaths. Witnesses summoned shall be paid the same fees and mileage that are paid to witnesses in the courts of the United States. In case of contempt or refusal to obey a subpoena served upon any person pursuant to this subsection, the district court of the United States for any district in which such person is found, resides, or transacts business, upon application by the United States and after notice to such person, shall have jurisdiction to issue an order requiring such person to appear and give testimony before the Secretary or to appear and produce documents before the Secretary, or both, and any failure to obey such order of the court may be punished by such court as a contempt thereof.(e)District court jurisdictionThe several district courts of the United States shall have jurisdiction over any actions arising under this Act. For purposes of this section, for Hawaii or any possession of the United States in the Pacific Ocean, the appropriate court is the United States District Court for the District of Hawaii, except that in the case of Guam and Wake Island, the appropriate court is the United States District Court for the District of Guam, and in the case of the Northern Mariana Islands, the appropriate court is the United States District Court for the District of the Northern Mariana Islands. Each violation shall be a separate offense and the offense shall be deemed to have been committed not only in the district where the violation first occurred, but also in any other district as authorized by law. Any offenses not committed in any district are subject to the venue provisions of section 3238 of title 18, United States Code.(f)Civil enforcement(1)Civil administrative penalties(A)In generalAny person who is found by the Secretary, after notice and opportunity for a hearing in accordance with section 554 of title 5, United States Code, to have committed an act prohibited by section 407 shall be liable to the United States for a civil penalty. The amount of the civil penalty shall not exceed $37,500 for each violation. Each day of a continuing violation shall constitute a separate offense. The amount of such civil penalty shall be assessed by the Secretary, by written notice. In determining the amount of such penalty, the Secretary shall take into account the nature, circumstances, extent, and gravity of the prohibited acts committed and, with respect to the violator, the degree of culpability, any history of prior offenses, and such other matters as justice may require. In assessing such penalty the Secretary may also consider any information provided by the violator relating to the ability of the violator to pay, provided that the information is served on the Secretary at least 30 days prior to an administrative hearing.(B)Compromise or other action by SecretaryThe Secretary may compromise, modify, or remit, with or without conditions, any civil administrative penalty which is or may be imposed under this subsection and that has not been referred to the Attorney General for further enforcement action.(2)In rem jurisdictionAn offshore aquaculture facility, associated onshore facility, vessel, or other conveyance (including its gear, furniture, appurtenances, stores, records, and cargo) used in the commission of an act prohibited by section 407 shall be liable in rem for any civil penalty assessed for such violation under this section and may be proceeded against in any district court of the United States having jurisdiction thereof.(3)Collection of administrative penaltiesIf any person fails to pay an assessment of a civil penalty under paragraph (1) after it has become a final and unappealable order, the Secretary shall refer the matter to the Attorney General, who shall recover the amount assessed (plus interest at current prevailing rates from the date of the final order) in any appropriate district court of the United States. In such action, the validity and appropriateness of the final order imposing the civil penalty shall not be subject to review. Any person who fails to pay, on a timely basis, the amount of an assessment of a civil penalty shall be required to pay, in addition to such amount and interest, attorney's fees and costs for collection proceedings and a quarterly nonpayment penalty for each quarter during which such failure to pay persists. Such nonpayment penalty shall be in an amount equal to 20 percent of the aggregate amount of such person's penalties and nonpayment penalties that are unpaid as of the beginning of such quarter.(4)Permit sanctions(A)In generalWith respect to any case in which an offshore aquaculture facility, associated onshore facility, vessel, or other conveyance was used in the commission of an act prohibited under section 407, the owner or operator of an offshore aquaculture facility, associated onshore facility, vessel, or other conveyance (or any other person who has been issued or has applied for a permit under this Act) has acted in violation of section 407, or any civil penalty, criminal fine, or amount in settlement of a civil forfeiture imposed under this Act on a person, offshore aquaculture facility, associated onshore facility, vessel, or other conveyance that has been issued or has applied for a permit under this Act has not been paid and is overdue, the Secretary may—(i)revoke any permit issued with respect to such person, offshore aquaculture facility, associated onshore facility, vessel, other conveyance, with or without prejudice to the issuance of subsequent permits;(ii)suspend such permit for a period of time considered by the Secretary to be appropriate;(iii)deny such permit; or(iv)impose additional conditions and restrictions on such permit.(B)ConsiderationsIn imposing a sanction under this paragraph, the Secretary shall take into account the nature, circumstances, extent, and gravity of the prohibited acts for which the sanction is imposed and, with respect to the violator, the degree of culpability, any history of prior offenses, and such other matters as justice may require.(C)Effect of transfer of ownershipTransfer of ownership of an offshore aquaculture facility, associated onshore facility, vessel, or other conveyance, by sale or otherwise, shall not extinguish any permit sanction that is in effect or is pending at the time of transfer of ownership. Before executing the transfer of ownership of a facility or conveyance, by sale or otherwise, the owner shall disclose in writing to the prospective transferee the existence of any permit sanction that will be in effect or pending with respect to the facility or conveyance at the time of the transfer.(D)Payment of penalty or fineIn the case of any permit that is suspended under this paragraph for nonpayment of a civil penalty or criminal fine, the Secretary shall reinstate the permit upon payment of the penalty or fine and interest thereon at the prevailing rate.(E)HearingNo sanction shall be imposed under this paragraph unless there has been a prior opportunity for a hearing on the facts underlying the violation for which the sanction is imposed, either in conjunction with a civil penalty proceeding under this section or otherwise.(5)Review of civil penaltyAny person against whom a civil penalty is assessed under this subsection or against whom a permit sanction is imposed under this subsection (other than a permit suspension for nonpayment of penalty or fine) may obtain review thereof in the United States district court for the appropriate district by filing a complaint against the Secretary in such court within 30 days from the date of such order that constitutes a final agency action. The Secretary shall promptly file in such court a certified copy of the record upon which such violation was found or such penalty imposed, as provided in section 2112 of title 28, United States Code. The findings and order of the Secretary shall be set aside by such court if they are not found to be supported by substantial evidence, as provided in section 706(2) of title 5, United States Code.(6)Injunctive reliefUpon the request of the Secretary, the Attorney General of the United States may commence a civil action for appropriate relief, including a permanent or temporary injunction, for any violation of this Act (including regulations).(g)Forfeiture(1)Criminal forfeiture(A)In generalA person who is convicted of an offense in violation of this Act shall forfeit to the United States—(i)any property, real or personal, constituting or traceable to the gross proceeds taken, obtained, or retained, in connection with or as a result of the offense, including, without limitation, any cultured species (or the fair market value thereof); and(ii)any property, real or personal, used or intended to be used, in any manner, to commit or facilitate the commission of the offense, including, without limitation, any vessel (including the vessel's equipment, stores, catch and cargo), vehicle, aircraft, or other means of transportation.(B)Applicability of controlled substances actPursuant to section 2461(c) of title 28, United States Code, the provisions of section 413 of the Controlled Substances Act (21 U.S.C. 853) other than subsection (d) thereof shall apply to criminal forfeitures under this section.(2)Civil forfeiture(A)In generalThe property set forth below shall be subject to administrative or judicial forfeiture to the United States in accordance with the provisions of chapter 46 of title 18, United States Code, and no property right shall exist in it:(i)Any property, real or personal, constituting or traceable to the gross proceeds taken, obtained, or retained, in connection with or as a result of a violation of this Act, including, without limitation, any fish (or the fair market value thereof).(ii)Any property, real or personal, used or intended to be used, in any manner, to commit or facilitate the commission of a violation of this Act, including, without limitation, any vessel (including the vessel's equipment, stores, catch and cargo), vehicle, aircraft, or other means of transportation.(B)Application of the customs lawsAll provisions of law relating to seizure, summary judgment, and forfeiture and condemnation for violation of the customs laws, the disposition of the property forfeited or condemned or the proceeds from the sale thereof, the remission or mitigation of such forfeitures, and the compromise of claims shall apply to seizures and forfeitures incurred, or alleged to have been incurred, under the provisions of this Act, insofar as applicable and not inconsistent with the provisions hereof. For seizures and forfeitures of property under this section by the Secretary, such duties as are imposed upon the customs officer or any other person with respect to the seizure and forfeiture of property under the customs law may be performed by such officers as are designated by the Secretary or, upon request of the Secretary, by any other agency that has authority to manage and dispose of seized property.(C)PresumptionFor the purposes of this section there is a rebuttable presumption that all cultured species, or components thereof, found in an offshore aquaculture facility or on board a vessel or other conveyance that is used or seized in connection with a violation of this Act were produced, taken, obtained, transported, or retained in violation of this Act.(h)Criminal enforcement(1)ImprisonmentAny person (other than a foreign government agency, or entity wholly owned and controlled by a foreign government) who knowingly commits any act prohibited under section 407 shall be imprisoned for not more than 5 years or fined not more than $500,000 for individuals or $1,000,000 for an organization, or both, except that, if in the commission of any such offense the individual uses a dangerous weapon, engages in conduct that causes bodily injury to any officer authorized to enforce the provisions of this Act, or places any such officer in fear of imminent bodily injury, the maximum term of imprisonment is not more than 10 years.(2)Fine and imprisonmentAny person (other than a foreign government agency, or entity wholly owned and controlled by a foreign government) who violates a provision under section 407 and who, in the exercise of due care should know that such person's conduct violates such provision, shall be fined under title 18, United States Code, or imprisoned not more than one year, or both.(i)Joint enforcement agreements(1)In generalThe Governor of an eligible State may apply to the Secretary for execution of a joint enforcement agreement with the Secretary that will authorize the deputization and funding of State law enforcement officers with marine law enforcement responsibilities to perform duties of the Secretary relating to law enforcement provisions under this title or any other marine resource law enforced by the Secretary. Upon receiving an application meeting the requirements of this subsection, the Secretary may enter into a joint enforcement agreement with the requesting State.(2)Eligible stateA State is eligible to participate in the cooperative enforcement agreements under this section if it is in, or bordering on, the Atlantic Ocean (including the Caribbean Sea), the Pacific Ocean, the Arctic Ocean, the Gulf of Mexico, Long Island Sound, or one or more of the Great Lakes.(3)RequirementsJoint enforcement agreements executed under paragraph (1)—(A)shall be consistent with the purposes and intent of this section to the extent applicable to the regulated activities;(B)may include specifications for joint management responsibilities as provided by the first section of Public Law 91–412 (15 U.S.C. 1525); and(C)shall provide for confidentiality of data and information submitted to the State under this Act.(4)Allocation of fundsThe Secretary shall include in each joint enforcement agreement an allocation of funds to assist in management of the agreement. The allocation shall be fairly distributed among all eligible States participating in cooperative enforcement agreements under this subsection, based upon consideration of Federal marine enforcement needs, the specific marine conservation enforcement needs of each participating eligible State, and the capacity of the State to undertake the marine enforcement mission and assist with enforcement needs. The agreement may provide for amounts to be withheld by the Secretary for the cost of any technical or other assistance provided to the State by the Secretary under the agreement.409.Authorization of appropriationsThere are authorized to be appropriated to the Secretary for the purpose of carrying out this Act—(1)$60,000,000 for fiscal year 2021;(2)$65,000,000 for fiscal year 2022;(3)$70,000,000 for fiscal year 2023;(4)$75,000,000 for fiscal year 2024; and(5)$80,000,000 for fiscal year 2025.